June 25, 2015


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

VIA EMAIL: 3rdclerksandreporters@txcourts.gov

RE: Request for Extension to File Reporter's Record
Trial Court Case Number: D-1-DC-13-202988
COA Number: 03-15-00203-CR
Style: Ronnie Hue Montgomery v. The State of Texas


Dear Mr. Kyle:

I wanted to inform you that I am not the reporter of record for the above-entitled cause. Nikki
Edwards was the deputy official reporter who reported the above-entitled cause. I have made contact
with her regarding the status of the record, and she would respectfully request a 30-day extension.
She believes that she will be able to have the record perfected for filing by July 25th, 2015.

Thank you for your consideration in this matter.

Sincerely,
Kimberly Lee
Official Court Reporter
147th District Court
P.O. Box 1748
Travis County, Texas
(512)854-9315
Kimberly.lee@co.travis.tx.us

CC: Nikki Edwards